UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 14, 2014 ACTUANT CORPORATION (Exact name of Registrant as specified in its charter) Wisconsin 1-11288 39-0168610 (State of jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) N86 W12 MENOMONEE FALLS, WISCONSIN 53051 Mailing address: P.O. Box 3241, Milwaukee, Wisconsin 53201 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (262) 293-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Annual Meeting of the Shareholders (the “Annual Meeting”) of Actuant Corporation (the “Company”) was held January 14, 2014.At the annual meeting, shareholders elected the following directors, to serve until the Company’s next annual meeting and until their successors are elected and qualified: Shares Voted in Favor of Shares Withholding Authority Broker Non-Votes Robert C. Arzbaecher Gurminder S. Bedi Thomas J. Fischer Mark E. Goldstein William K. Hall R. Alan Hunter, Jr. Robert A. Peterson Holly A. Van Deursen DennisK. Williams The following reflects voting for matters other than the election of directors brought for vote at the Annual Meeting. Shares Voted in Favor of Shares Voted Against Abstentions Broker Non-Votes Advisory vote on the compensation of the Company’s Named Executive Officers Ratification of PricewaterhouseCoopers LLP as the Company’s independent auditor 0 -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ACTUANT CORPORATION (Registrant) Date:January 21, 2014 By: /s/ Andrew G. Lampereur Andrew G. Lampereur Executive Vice President and Chief Financial Officer
